                                                Case 19-10248-CSS                            Doc 234                 Filed 08/01/19      Page 1 of 11


                                                                       UNITED STATES BANKRUPTCY COURT
                                                                  __________ DISTRICT OF DELAWARE ___________


In re Avadel Specialty Pharmaceuticals, LLC                                            Case No. 19-10248 (CSS)
                                                                                       Reporting Period: June 2019


                                                                              MONTHLY OPERATING REPORT
                                           File with Court and submit copy to United States Trustee within 20 days after end of month.


Submit copy of report to any official committee appointed in the case.

                                                                                                                      Document   Explanation            Affidavit/Supplement
REQUIRED DOCUMENTS                                                                       Form No.                     Attached   Attached                     Attached
Schedule of Cash Receipts and Disbursements                                            MOR-1                             X
   Bank Reconciliation (or copies of debtor's bank reconciliations)                    MOR-1a                           N/A      See FN1 below.
   Schedule of Professional Fees Paid                                                  MOR-1b                            X
   Copies of bank statements                                                                                             X       Attached
   Cash disbursements journals                                                                                           X       Attached
Statement of Operations                                                                MOR-2                             X
Balance Sheet                                                                          MOR-3                             X
Status of Postpetition Taxes                                                           MOR-4                             X
  Copies of IRS Form 6123 or payment receipt                                                                            N/A      None
  Copies of tax returns filed during reporting period                                                                   N/A      None
Summary of Unpaid Postpetition Debts                                                   MOR-4                             X
  Listing of aged accounts payable                                                     MOR-4                             X
Accounts Receivable Reconciliation and Aging                                           MOR-5                             X
Debtor Questionnaire                                                                   MOR-5                             X


FN1 - All bank account activity reconciles to June 30, 2019 bank statement. See bank statement attached at end of Report.




I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


_______________________________________                                                ______________________________
Signature of Debtor                                                                    Date


_______________________________________                                                ______________________________
Signature of Joint Debtor                                                              Date


/s/ Mike Kanan                                                                         1-Aug-19
Signature of Authorized Individual*                                                    Date


Mike Kanan                                                                             Treasurer
Printed Name of Authorized Individual                                                  Title of Authorized Individual



*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                                   MOR
                                                                                                                                                                 (04/07)
                                                            Case 19-10248-CSS                 Doc 234          Filed 08/01/19          Page 2 of 11
In re Avadel Specialty Pharmaceuticals, LLC                                                                                                                           Case No. 19-10248 (CSS)
                         Debtor                                                                                                                                       Reporting Period: June 2019

                                                           SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this is the
first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL" column must
equal the sum of the four bank account columns. The amounts reported in the "PROJECTED" columns should be taken from the SMALL BUSINESS INITIAL
REPORT (FORM IR-1) . Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal
must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1 (CON'T)]

                                                                         BANK ACCOUNTS                                         CURRENT MONTH                             CUMULATIVE FILING TO DATE
                                                    Commerce Bank                                                         ACTUAL                PROJECTED                   ACTUAL              PROJECTED
                                                       #3907
CASH BEGINNING OF MONTH                                       771,189.24                                                       771,189.24                 118.00                371,840.43             410,000.00


RECEIPTS
CASH SALES                                                          0.00                                                             0.00                      0.00                   0.00                    0.00
ACCOUNTS RECEIVABLE                                                 0.00                                                             0.00                      0.00            1,041,459.34                   0.00
LOANS AND ADVANCES (DIP Financing)                                  0.00                                                             0.00                      0.00             407,000.00           1,799,000.00
SALE OF ASSETS*                                                     0.00                                                             0.00                      0.00             250,000.00                    0.00


OTHER / DEPOSIT RETURNS                                       451,481.08                                                       451,481.08                      0.00             986,912.03             900,168.00


  TOTAL RECEIPTS                                              451,481.08                                                       451,481.08                      0.00            2,685,371.37          2,699,168.00


DISBURSEMENTS
NET PAYROLL                                                         0.00                                                             0.00                      0.00             741,213.97           1,339,500.00
PAYROLL TAXES                                                     221.00                                                           221.00     included above                    405,759.86     included above
SALES, USE, & OTHER TAXES                                                                                                            0.00                      0.00                   0.00                    0.00
EMPLOYEE EXPENSE REIMBURSEMENT                                      0.00                                                             0.00                      0.00              50,106.24             124,550.00
GENERAL & ADMINISTRATIVE                                       25,996.60                                                        25,996.60                      0.00             557,714.64             852,000.00
INSURANCE                                                                                                                            0.00                      0.00                   0.00                    0.00
SELLING                                                                                                                              0.00                      0.00                   0.00               81,000.00
OTHER                                                                                                                                0.00                      0.00                   0.00                    0.00


PROFESSIONAL FEES                                             489,630.67                                                       489,630.67                      0.00             584,996.84             677,000.00
U.S. TRUSTEE QUARTERLY FEES                                          -                                                               0.00                      0.00              10,598.20               35,000.00
COURT COSTS
TOTAL DISBURSEMENTS                                           515,848.27                                                       515,848.27                      0.00            2,350,389.75          3,109,050.00


                                                                                                                                                                                              FORM MOR-1
                                                                                                                                                                                                   (04/07)
                                                       Case 19-10248-CSS           Doc 234   Filed 08/01/19     Page 3 of 11
In re Avadel Specialty Pharmaceuticals, LLC                                                                                           Case No. 19-10248 (CSS)
                         Debtor                                                                                                       Reporting Period: June 2019

                                                      SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
NET CASH FLOW                                             -64,367.19                                    -64,367.19             0.00             334,981.62            -409,882.00
(RECEIPTS LESS DISBURSEMENTS)



CASH - END OF MONTH                                      706,822.05                                    706,822.05          118.00               706,822.05                   118.00


HE FOLLOWING SECTION MUST BE COMPLETED
DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)
TOTAL DISBURSEMENTS                                                                                    515,848.27              0.00            2,350,389.75          3,109,050.00
  LESS: TRANSFERS TO DEBTOR IN POSSESSION ACCOUNTS                                                            0.00             0.00                   0.00                     0.00
  PLUS: ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts)                              0.00             0.00                   0.00                     0.00
TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES                                        515,848.27              0.00            2,350,389.75          3,109,050.00




                                                                                                                                                              FORM MOR-1
                                                                                                                                                                   (04/07)
                                                         Case 19-10248-CSS                   Doc 234           Filed 08/01/19           Page 4 of 11
In re Avadel Specialty Pharmaceuticals, LLC                                                                                                            Case No. 19-10248 (CSS)
Debtor                                                                                                                                                 Reporting Period: June 2019

                                                           SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID
                                                    This schedule is to include all retained professional payments from case inception to current month.

                                                            Amount                                         Check                                Amount Paid                     Year-To-Date
            Payee                Period Covered            Approved               Payor               Number     Date                    Fees            Expenses           Fees          Expenses
                                                                           Avadel Specialty
                               Feb 6 - Feb 28, 2019                        Pharmaceuticals,
Epiq Corporate Restructuring       March 2019       $         44,636.10    LLC                          Wire         4/30/2019     $      33,880.15    $    10,755.95   $    33,880.15   $     10,755.95
                                                                           Avadel Specialty
                                                                           Pharmaceuticals,
MCA Financial Group, Ltd.      Feb 6 - Feb 28, 2019 $         16,832.03    LLC                          Wire         4/30/2019     $      16,058.40    $       773.63   $    16,058.40   $           773.63
                                                                           Avadel Specialty
                                                                           Pharmaceuticals,
Cassel Salpeter & Co., LLC       February - April      $             -     LLC                          Wire          5/9/2019     $      12,500.00    $     6,096.97   $    12,500.00   $      6,096.97
                                                                           Avadel Specialty
                                                                           Pharmaceuticals,
MCA Financial Group, Ltd.            Mar-19            $             -     LLC                          Wire          5/9/2019     $       4,014.60    $          -     $    20,073.00   $           773.63
                                                                           Avadel Specialty
                                                                           Pharmaceuticals,
MCA Financial Group, Ltd.            Mar-19            $      15,301.07    LLC                          Wire         5/14/2019     $      10,571.40    $       715.07   $    30,644.40   $      1,488.70
                                                                           Avadel Specialty
                               Feb 6 - Feb 28, 2019                        Pharmaceuticals,
Greenberg Traurig, P.A.            March 2019       $       196,571.99     LLC                          Wire          6/3/2019     $    188,847.80     $     7,724.19   $   188,847.80   $      7,724.19
                                                                           Avadel Specialty
                                                                           Pharmaceuticals,
MCA Financial Group, Ltd.            Apr-19            $       9,353.60    LLC                          Wire          6/5/2019     $       9,353.60    $          -     $    39,998.00   $      1,488.70
                                                                           Avadel Specialty
                                                                           Pharmaceuticals,
Epiq Corporate Restructuring         Apr-19            $       7,245.46    LLC                          Wire          6/5/2019     $       6,154.42    $     1,091.04   $    40,034.57   $     11,846.99
                                   April 2019,                             Avadel Specialty
                                  Feb-April 20%                            Pharmaceuticals,
Greenberg Traurig, P.A.             holdback           $    276,459.62     LLC                          Wire         6/28/2019     $    269,934.20     $     6,525.42   $   458,782.00   $     14,249.61




                                                                                                                                                                                     FORM MOR-1b
                                                                                                                                                                                           (04/07)
                                             Case 19-10248-CSS                            Doc 234             Filed 08/01/19            Page 5 of 11


In re Avadel Specialty Pharmaceuticals, LLC                                                                                                                Case No. 19-10248 (CSS)
                      Debtor                                                                                                                             Reporting Period: June 2019

                                                                            STATEMENT OF OPERATIONS
                                                                                         (Income Statement)

The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue when it is
realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                                                                                                                                                         Cumulative
                                                                  Feb 6 - 28, 2019         Mar-19              Apr-19              May-19            Jun-19             Filing to Date

     Income
       Gross product sales                                    $         340,540.00 $         357,000.00 $        224,400.00 $               -    $           -      $         921,940.00
       Chargebacks, Returns and other adjustments                       -411,357.39          -210,612.05         -124,008.54                0.00      -120,614.85             -866,592.83
       Coupons/ copay income (costs)                                     243,924.93            -6,213.66           -2,080.12                0.00             0.00              235,631.15
     Net product sales                                        $         173,107.54 $         140,174.29 $         98,311.34 $               -    $   (120,614.85)   $         290,978.32

     Costs of Goods Sold
      CMO and 3PL cost of sales                               $          29,663.82 $          64,532.96 $         16,330.27 $        10,103.47 $       (7,188.01)   $         113,442.51
      Royalty expense                                                     73,075.07            39,809.12           27,360.33               0.00        -27,360.33              112,884.19
      Shipping and other costs of sales                                      569.19             2,001.14              595.88             700.32            650.16                4,516.69
     Total Costs of Product Sales                             $         103,308.08 $         106,343.22 $         44,286.48 $        10,803.79 $      (33,898.18)   $         230,843.39

   Gross Profit                                               $          69,799.46   $        33,831.07   $       54,024.86   $      (10,803.79) $    (86,716.67)   $          60,134.93

  Other Operating Expenses
      Employee salaries, payroll taxes and benefits           $         270,378.93 $           2,346.57 $         88,174.66 $              -    $     (18,385.00)   $         342,515.16
      Outsourced contract services                                       122,496.73            18,021.97          -22,230.85               0.00              0.00              118,287.85
      Stability testing and other product costs                           48,457.21           -12,819.02            4,929.30               0.00              0.00               40,567.49
      FDA program, regulatory and other licensing fees                    53,584.50            51,702.50           51,652.50         265,371.39           -807.89              421,503.00
      Marketing, advertising and other promotion                         164,777.31           166,500.36           16,433.08          30,940.00         15,000.00              393,650.75
      Advisory and non-Chp 11 services                                     6,307.83             5,833.33            5,833.33          43,666.69        -14,500.00               47,141.18
      Trade shows, exhibits and product samples                          154,814.55            77,114.29           13,440.04          -1,755.88         59,167.50              302,780.50
      Sales meetings, travel and entertainment                            83,129.68            27,990.55            3,716.68            -481.44              0.00              114,355.47
      Sofware licensing and database subscriptions                       140,312.68           138,661.78           25,340.84          13,201.20        -93,158.98              224,357.52
      Telecom, internet and other utilities                                3,282.43             2,212.37            1,285.00             791.81              0.00                7,571.61
      Postage office supplies and other expenses                          13,026.57            12,199.26            9,094.23             608.56                                 34,928.62
    Total Operating Expenses                                  $       1,060,568.42 $         489,763.96 $        197,668.81 $       352,342.33 $      (52,684.37)   $       2,047,659.15
 Net Ordinary (Loss) Income                                             -990,768.96          -455,932.89         -143,643.95        -363,146.12        -34,032.30           -1,987,524.22
  Other Expenses and Reorganization Costs
    Employee severances and accrued termination costs                   -697,687.16            90,397.96           -26,603.83          -1,674.83             0.00             -635,567.86
    Outsourced contract services sales severance                        -797,674.80                 0.00                 0.00               0.00             0.00             -797,674.80
    Other vendor termination costs                                             0.00                 0.00                 0.00        -105,313.89       105,313.89                    0.00
    Chp 11 Professional fees                                            -149,045.32          -238,197.57          -334,094.25         -55,976.21       -53,525.01             -830,838.36
    US Trustee fees                                                            0.00                 0.00           -10,598.20               0.00             0.00              -10,598.20
    Loss on Sale of Assets                                                     0.00                 0.00        -4,845,856.73               0.00             0.00           -4,845,856.73
  Total Other Expense and Reorganization Costs                $      (1,644,407.28) $       (147,799.61) $     (5,217,153.01) $     (162,964.93) $     51,788.88    $      (7,120,535.95)
 Net Other (Loss) Income                                      $      (1,644,407.28) $       (147,799.61) $     (5,217,153.01) $     (162,964.93) $     51,788.88    $      (7,120,535.95)

Net (Loss) Income                                             $      (2,635,176.24) $       (603,732.50) $     (5,360,796.96) $     (526,111.05) $     17,756.58    $      (9,108,060.17)




                                                                                                                                                                    FORM MOR-2
                                                                                                                                                                         (04/07)
                           Case 19-10248-CSS
In re Avadel Specialty Pharmaceuticals, LLC                                          Doc 234                Filed 08/01/19                      Page 6Case
                                                                                                                                                        ofNo.
                                                                                                                                                           1119-10248 (CSS)
                                          Debtor                                                                                                         Reporting Period: June 2019

                                                                               BALANCE SHEET
The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from postpetition obligations.

                                                                                                      BOOK VALUE AT END OF                             BOOK VALUE ON
                                        ASSETS                                                   CURRENT REPORTING MONTH                               PETITION DATE**
CURRENT ASSETS
Unrestricted Cash and Equivalents                                                                                                706,822.05                                 371,840.43
Restricted Cash and Cash Equivalents                                                                                                    0.00                                       0.00
Accounts Receivable (Net)                                                                                                        285,440.81                                 674,872.12
Notes Receivable                                                                                                                        0.00                                       0.00
Inventories                                                                                                                             0.00                               4,823,902.40
Prepaid Expenses                                                                                                                  18,606.00                                 810,583.91
Professional Fee Retainers                                                                                                       163,526.50                                 163,526.50
Other Current Assets (Other Receivables )                                                                                      1,733,155.00                                1,959,781.74
TOTAL CURRENT ASSETS                                                                                                           2,907,550.36                                8,804,507.10
PROPERTY AND EQUIPMENT
Real Property and Improvements                                                                                                          0.00                                       0.00
Machinery and Equipment                                                                                                                 0.00                                       0.00
Furniture, Fixtures and Office Equipment                                                                                                0.00                                       0.00
Leasehold Improvements                                                                                                                  0.00                                       0.00
Vehicles                                                                                                                                0.00                                       0.00
Less Accumulated Depreciation                                                                                                           0.00                                       0.00
TOTAL PROPERTY & EQUIPMENT                                                                                                              0.00                                       0.00
OTHER ASSETS
Loans to Insiders* (Related non-Debtor entities)                                                                               7,635,734.42                                7,635,734.42
Other Assets (Deposits )                                                                                                         101,979.56                                4,525,750.00
TOTAL OTHER ASSETS                                                                                                             7,737,713.98                               12,161,484.42


TOTAL ASSETS                                                                                                                 10,645,264.34                                20,965,991.52


                                                                                              BOOK VALUE AT END OF                                     BOOK VALUE ON
                LIABILITIES AND OWNER EQUITY                                                CURRENT REPORTING MONTH                                    PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
Accounts Payable                                                                                                                 113,006.13                                        0.00
Taxes Payable (refer to FORM MOR-4)                                                                                                     0.00                                       0.00
Wages Payable                                                                                                                           0.00                                       0.00
Accrued Chp 11 Professional fees                                                                                                 237,685.18                                        0.00
Customer Related Accruals                                                                                                        351,466.92                                        0.00
Accrued Employee Termination Costs                                                                                               -18,851.51                                        0.00
Other Accrued Expenses                                                                                                             4,468.95                                        0.00
Amounts Due to Insiders* (Related non-Debtor entities)                                                                           827,814.97                                        0.00
Debtor-in-Possession Loan Payable                                                                                                407,000.00                                        0.00
TOTAL POSTPETITION LIABILITIES                                                                                                 1,922,590.64                                        0.00
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
Secured Debt                                                                                                                            0.00                                       0.00
Priority Debt **                                                                                                                        0.00                                126,312.84
Unsecured Debt ***                                                                                                          169,984,668.94                               172,891,580.80
TOTAL PRE-PETITION LIABILITIES                                                                                              169,984,668.94                               173,017,893.64


TOTAL LIABILITIES                                                                                                           171,907,259.58                               173,017,893.64
OWNER EQUITY
Capital Stock
Additional Paid-In Capital
Partners' Capital Account
Owner's Equity Account
Retained Earnings - Pre-Petition                                                                                           -152,153,935.07                             -152,051,902.12
Retained Earnings - Postpetition                                                                                              -9,108,060.17                                        0.00
Adjustments to Owner Equity (attach schedule)
Postpetition Contributions (Distributions) (Draws) (attach schedule)
NET OWNER EQUITY                                                                                                           -161,261,995.24                             -152,051,902.12


TOTAL LIABILITIES AND OWNERS' EQUITY                                                                                         10,645,264.34                                20,965,991.52

* "Insider" is defined in 11 U.S.C. Section 101(31).                                                                                   0.00                                       0.00



** Prepetition debt decreased due to employee accrued PTO being paid out to terminated employees, in accordance with approved Wage Order.

*** Amount varies from original statements and schedules filed due to additional invoices and subsequent adjustments to accounts payable, Insider notes
payable, and accrued expenses. Amended Schedule F was filed in May 2019.

In addition, payments of various prepetition unsecured debt were made in accordance with approved Materialmen and Regulatory Orders.


                                                                                                                                                                                  FORM MOR-3
                                                                                                                                                                                       (04/07)
                                      Case 19-10248-CSS                    Doc 234            Filed 08/01/19        Page 7 of 11


In re Avadel Specialty Pharmaceuticals, LLC                                                                                     Case No. 19-10248 (CSS)
                   Debtor                                                                                                      Reporting Period: June 2019

                                                       STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                        Beginning           Amount                                                                    Ending
                                                          Tax              Withheld or           Amount            Date            Check No.            Tax
                                                        Liability           Accrued               Paid             Paid             or EFT            Liability
Federal
Withholding                                                           0                  0                 0                  0                 0                   0
FICA-Employee                                                         0                  0                 0                  0                 0                   0
FICA-Employer                                                         0                  0                 0                  0                 0                   0
Unemployment                                                          0                  0                 0                  0                 0                   0
Income                                                                0                  0                 0                  0                 0                   0
Other:_________________                                               0                  0                 0                  0                 0                   0
  Total Federal Taxes
State and Local
Withholding                                                           0                  0                 0                  0                 0                   0
Sales                                                                 0                  0                 0                  0                 0                   0
Excise                                                                0                  0                 0                  0                 0                   0
Unemployment                                                          0                  0                 0                  0                 0                   0
Real Property & Personal Property                                     0                  0                 0                  0                 0                   0
Other:_________________
  Total State and Local
Total Taxes                                                       0.00                 0.00              0.00             0.00                0.00            0.00




                                               SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                                  Number of Days Past Due
                                                   Current                0-30                31-60           61-90            Over 90        Total
Accounts Payable                                            53,609.88                  0.00         59,396.25             0.00           0.00      113,006.13
Taxes Payable (Wage related)                                     0.00                  0.00              0.00             0.00           0.00             0.00
Wages Payable                                                    0.00                  0.00              0.00             0.00           0.00             0.00
Professional Fees                                           44,796.00             91,351.17        101,538.01             0.00           0.00      237,685.18
Customer Related Accruals                                        0.00            120,146.02          9,122.08       222,198.82           0.00      351,466.92
Accrued Employee Termination Costs                         -18,851.51                  0.00              0.00             0.00           0.00       -18,851.51
Other Accrued Expenses                                         149.25                  0.00          3,750.00             0.00         569.70         4,468.95
Amounts Due to Insiders*                                    40,829.09             53,899.84         72,376.83       311,373.02     349,336.19      827,814.97
DIP Loan Payable                                                 0.00                  0.00              0.00       122,000.00     285,000.00      407,000.00
Total Postpetition Debts                                   120,532.71            265,397.03        246,183.17       655,571.84     634,905.89    1,922,590.64
                                                                                                                                                                  0.00



Explain how and when the Debtor intends to pay any past-due postpetition debts.



*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                              FORM MOR-4
                                                                                                                                                   (04/07)
                                  Case 19-10248-CSS              Doc 234        Filed 08/01/19   Page 8 of 11


In re Avadel Specialty Pharmaceuticals, LLC                                                            Case No. 19-10248 (CSS)
                   Debtor                                                                            Reporting Period: June 2019


                            ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                     Amount
Total Accounts Receivable at the beginning of the reporting period                               $   275,164.01
+ Amounts billed during the period                                                                          0.00
Discounts, chargebacks, returns and other adjustments                                                  10,276.80
- Amounts collected during the period                                                                       0.00
Total Accounts Receivable at the end of the reporting period                                     $   285,440.81
                                                                                                                0.00
Accounts Receivable Aging                                                                               Amount
0 - 30 days old                                                                                  $     (1,515.64)
31 - 60 days old                                                                                      108,998.27
61 - 90 days old                                                                                        70,166.58
91+ days old                                                                                          107,791.60
Total Accounts Receivable                                                                             285,440.81
Amount considered uncollectible (Bad Debt)                                                                   0.00
Accounts Receivable (Net)                                                                        $   285,440.81
                                                                                                                 0.00

                                                   DEBTOR QUESTIONNAIRE

Must be completed each month                                                                          Yes                       No
1. Have any assets been sold or transferred outside the normal course of business                                                X
   this reporting period? If yes, provide an explanation below.
2. Have any funds been disbursed from any account other than a debtor in possession                                              X
   account this reporting period? If yes, provide an explanation below.
3. Have all postpetition tax returns been timely filed? If no, provide an explanation                  X
   below.
4. Are workers compensation, general liability and other necessary insurance                           X
   coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If yes, provide                                                 X
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.




                                                                                                                        FORM MOR-5
                                                                                                                             (04/07)
                           Case 19-10248-CSS           Doc 234       Filed 08/01/19      Page 9 of 11


Avadel Specialty Pharmaceuticals, LLC
Case No.19-10248 (CSS)
Cash Disbursement Detail
Commerce Bank Account #3907


Date          Num             Payee                                       Amount    Disbursement Type
06/19/2019    ACH             Paylocity Corp                                 221.00 Payroll taxes                     221.00

06/04/2019    3793           Repco                                            616.00   General & administrative
06/06/2019    ACH            Medicare Part D Coverage Gap                  18,245.07   General & administrative
06/19/2019    3794           The Hibbert Group                              4,054.74   General & administrative
06/26/2019    3795           Agency for Health Care Admin                      95.97   General & administrative
06/26/2019    3796           Commissioner of Social Services                  355.47   General & administrative
06/26/2019    3797           Healthcare and Family Services                   365.20   General & administrative
06/26/2019    3798           Missouri Healthnet Division                      336.01   General & administrative
06/26/2019    3799           North Carolina DHHS                              336.01   General & administrative
06/26/2019    3800           SC Dept of Health & Human Services               128.14   General & administrative
06/26/2019    3801           State of Arizona Medicaid                        112.00   General & administrative
06/26/2019    3802           PA Depart. Human Services/Drug rebate            903.97
06/26/2019    3803           MDH (MCO)                                        448.02   General & administrative    25,996.60

06/03/2019    Wire            Greenberg Traurig, P.A.                     196,571.99   Professional fees
06/05/2019    Wire            MCA Financial Group, Ltd.                     9,353.60   Professional fees
06/05/2019    Wire            Epiq Corporate Restructuring, LLC             7,245.46   Professional fees
06/28/2019    WIre            Greenberg Traurig, P.A.                     276,459.62   Professional fees          489,630.67

Total Disbursements                                                   $   515,848.27
                      Case 19-10248-CSS                   Doc 234          Filed 08/01/19           Page 10 of 11




                                                                                                                                                       339
 8000 Forsyth Blvd
 Clayton MO 63105-1707




 Avadel Specialty Pharmaceuticals LLC
 16640 Chesterfield Grove Rd Ste 200
 Chesterfield MO 63005-1410




Bank Statement                                                                 Primary Account Number:                                 xxxxx3907

If you have questions about your statement,                                    Statement Date:                                     June 28, 2019
please call us at 800-453-BANK.                                                Page Number:                                                1 of 2


ANALYZED CHECKING Account # xxxxx3907

Account Summary Account # xxxxx3907

Beginning Balance on May 31, 2019                                                                                                    $ 794,286.12
Deposits & Other Credits                                                                                                             + 451,481.08
Withdrawals & Other Debits                                                                                                           - 508,096.74
Checks Paid                                                                                                                            - 15,542.25

                               Ending Balance on June 28, 2019                                                                       $ 722,128.21


To calculate a daily running balance during this statement period, use the beginning balance as it is listed on the statement. Next, subtract checks
and other debits as of the date they are listed as paid. For ATM and Debit Card withdrawals, use the transaction date. This is when these
transactions were authorized. Deposits and other credits should be listed as of the date they were credited.



Daily Balance Summary Account # xxxxx3907

Date                           Balance               Date                           Balance                Date                           Balance
06-03                        597,714.13              06-11                        551,382.49               06-25                        547,106.75
06-05                        570,667.73              06-19                        551,161.49               06-28                        722,128.21
06-06                        551,601.29


Deposits & Other Credits Account # xxxxx3907
                                                                                                                 Date
Description                                                                                                   Credited                     Amount

Rx_net_sol                                            Ref Nbr:      9179001577036                                 06-28                451,481.08
042000016793627 Relay Health

Total Deposits & Other Credits                                                                                                        $451,481.08


Withdrawals & Other Debits Account # xxxxx3907
                                                                                                                   Date
Description                                                                                                        Paid                    Amount

Wire Fed #00431 CB Seq 002643                         Greenberg Traurig Depository A                              06-03                196,571.99
Wire Fed #00004 CB Seq 000052                         McA Financial Group, Ltd.                                   06-05                  9,353.60
                          Case 19-10248-CSS                         Doc 234             Filed 08/01/19       Page 11 of 11


                                                                                             Page Number:                                                  2 of 2


Withdrawals & Other Debits Account # xxxxx3907 (Cont.)
                                                                                                                              Date
Description                                                                                                                   Paid                     Amount

Wire Fed #00050 CB Seq 000053                                  Epiq Corporate Restructuring L                                06-05                    7,245.46
Settlement Lkgm                                                Ref Nbr: 9156000259979                                        06-06                   18,245.07
041000126596274 P1201 Fsc Labo
Tax Col                                                        Ref Nbr:         9169006912737                                06-19                        221.00
111000022007206 Paylocity Corp
Wire Fed #00915 CB Seq 005314                                  Greenberg Traurig Depository A                                06-28                 276,459.62

Total Withdrawals & Other Debits                                                                                                                  $508,096.74


Checks Paid Account # xxxxx3907

Date               Check                                            Reference              Date        Check                                        Reference
Paid              Number                        Amount                Number               Paid       Number                      Amount              Number

06-05                   3786                 10,372.34              540736261              06-11          3792*                     218.80         540140189
06-06                   3787                     95.97              540819317              06-06          3793                      616.00         540893098
06-06                   3788                    109.40              540893001              06-25          3794                    4,054.74         540125723
06-05                   3789                     75.00              540727957

* - Indicates a skip in sequential check numbers.



Total Checks Paid                                                                                                                                 $15,542.25




                                                                                                            Total for                         Total
                                                                                                           this period                     year-to-date

Total Overdraft Fees...............................................................................                       $0.00                             $0.00
Total Returned Items Fees.......................................................................                          $0.00                             $0.00




IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC TRANSFERS
Contact us at the address or phone number listed on page one of this statement. If you think your statement or receipt is wrong or if you need
more information about a transfer on the statement or receipt, please contact us as soon as possible. We must hear from you no later than 60 days
after we sent you the FIRST statement on which the error or problem appeared.

1)    Tell us your name and account number.
2)    Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is
      an error or why you need more information.
3)    Tell us the dollar amount of the suspected error.

We will investigate your complaint and will correct any error promptly. If we take more than 10 business days to do this, we will recredit your
account for the amount you think is in error, so that you will have use of the money during the time it takes us to complete our investigation.

The information above applies to checking, savings, or other consumer accounts established for personal, family, or household purposes.

If your checking or money market account has no activity for 12 consecutive months it will be considered dormant and assessed a $8 monthly fee. Regular savings
accounts with no activity for 18 consecutive months will be considered dormant and assessed a $5 monthly fee.


NOT TRANSFERABLE AS DEFINED IN 12 CFR PART 204
